Citation Nr: 1101652	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-36 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 22, 
1996, for the grant of a compensable disability rating for 
idiopathic leukopenia.

2.  Entitlement to an effective date earlier than November 25, 
2003, for the grant of a 60 percent disability rating for 
idiopathic leukopenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, 
to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision, which granted a 
60 percent disability rating for idiopathic leukopenia and 
assigned an effective date of November 25, 2003.  The Veteran 
disagreed with and subsequently perfected an appeal as to the 
effective date assigned.  Since that time, the RO has granted a 
total disability rating based upon unemployability due to 
service-connected disabilities, also effective in November 2003.  

The Veteran presented sworn testimony in support of his appeal 
during an April 2010 hearing before the undersigned Veterans Law 
Judge.  During the hearing, he withdrew a concurrent appeal for 
entitlement to an effective date earlier than May 1984 for the 
grant of service connection for idiopathic leukopenia.  This 
matter will therefore not be addressed further.  38 C.F.R. 
§ 20.204.

In a November 2005 statement, the Veteran made reference to 
"PTSD that I have carried with me since my tour in Vietnam," 
asserting that PTSD has "continued to compound," and has taken 
its toll on himself, his family, friends, and co-workers.  
Although he does not make an explicit claim for entitlement to 
service connection for PTSD, the Board construes this statement 
as such a claim.  A claim for entitlement to service connection 
for PTSD is therefore referred to the RO for appropriate action.


FINDING OF FACT

A 30 percent disability rating effective in November 1996 was 
assigned in a July 1998 RO decision; the Veteran did not 
challenge the rating or the effective date.


CONCLUSION OF LAW

The July 1998 decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected idiopathic 
leukopenia has caused greater impairment that is reflected by the 
disability ratings assigned over the years.  

Initially, the Board observes that the Veteran's claims file has 
apparently been reconstructed, as for unknown reasons, the 
original file is apparently unavailable.  While the 
reconstruction effort was thorough, as copies of nearly all of 
the documents which would normally be present in the file are 
available for review, it is apparent that some early documents 
are not of record.  On a practical level it is impossible to know 
what else might be missing from the file.  It appears that the 
Veteran himself has provided copies of many of the documents from 
his own files.  By definition, these copies are lacking the VA 
date stamp indicating when his submissions were received by VA.  
Nevertheless, as many statements available for review contain 
references to other statements and documents, it is possible to 
ascertain much information that is not directly available.  To 
accommodate this situation, throughout our review, the Board has 
resolved each discrepancy involving the integrity of the file in 
favor of the Veteran.




Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Additionally, with regard to the duty to assist, the VCAA 
requires VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his/her claim. 38 U.S.C.A. §§ 
5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2008). This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his/her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.

In any event, governing law and regulation provide that the VA 
has no duty to provide notice or assistance in developing claims 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b)(3).  Such are the circumstances present in the portion 
of the appeal which is resolved herein.

Analysis

In general, the effective date of an award based on an original 
claim for benefits is based on the filing of a claim for such 
benefits, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally 
awarded based on the date of receipt of the claim.  38 C.F.R. 
§§ 3.1(r), 3.400.  With regard to the effective date assigned to 
increased disability compensation ratings, governing regulation 
provides that the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one year 
from such date, otherwise the effective date will be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Historically, the Veteran filed a claim for entitlement to 
service connection for idiopathic leukopenia in May 1984.  
Service connection was granted and a noncompensable disability 
rating was assigned in October 1985.  The Veteran disagreed with 
the disability rating and perfected an appeal to the Board.  The 
Board denied the appeal in a February 1988 decision, on the basis 
that although the Veteran had low white blood cell count, 
rendering him unusually susceptible to infections, he did not in 
fact manifest infections beyond the normal rate and severity.  
The Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

The Veteran filed a claim for an increased rating in November 
1996.  A 30 percent disability rating effective in November 1996 
was assigned in a July 1998 RO decision based upon medical 
evidence showing an increased rate of infection and the 
extraordinary measures he had to take to avoid and prevent 
infections.  The veteran did not appeal this decision and it thus 
became final one year after he was notified of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

We observe that because the Veteran's claims file has been 
reconstructed, the notice letters sent to the Veteran upon each 
of these decisions do not bear the usual date stamp reflecting 
when they were sent.  However, in the normal course of business, 
the letter would have been generated concurrently with the rating 
decision and would have been mailed to the Veteran the same day 
or shortly afterward.  To resolve situations such as this one, 
the United States Court of Appeals for Veterans Claims (Court) 
has defined a presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of public 
officers and, in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their official 
duties".  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992), (quoting United States v. Chemical Foundation, 272 U.S. 
1, 14-15 (1926)).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 
(1994), the Court applied the presumption of regularity to 
procedures at the RO level, such as in the instant case.  The 
Court specifically held that a statement of the appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

In this case, the Veteran does not assert that he received notice 
of either the Board decision or the RO decision significantly 
after these decisions were rendered.  Furthermore, he does not 
assert any notice error on the part of the VA.  Under these 
circumstances, we will apply the legal presumption of 
administrative regularity and presume that the Veteran was 
provided with notice shortly after the decisions were rendered.

The veteran next corresponded with the VA RO in November 2003.  
Although the actual document is not contained in the 
reconstructed claims file, its filing is confirmed by other 
evidence of record, to include the Statement of the Case, which 
reflects its receipt by the RO.  It is this correspondence which 
provided the basis for the effective date for the 60 percent 
disability rating, and subsequently the effective date for the 
total disability rating based upon unemployability.  

During the April 2010 hearing on appeal, the veteran testified 
that he believed his leukopenia was so severe as to warrant 
higher disability ratings at least back to 1984 and back to his 
discharge from service if possible.  He also testified that he 
had been constantly filing claims with the assistance of his 
representative, which he feel should support the assignment of 
earlier effective dates at this point.  He stated that he had 
been "just constantly going and filing, and filing, and filing, 
and I just don't know what happened to all that stuff.  But it's 
just likely-just being overlooked."  [Transcript, p. 12]  The 
veteran's hearing testimony is deemed helpful to the Board and 
credible insofar as it comports with the other evidence of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
However, we note that he did not testify as to a particular claim 
filed between July 1999 and November 2003.  Upon careful review, 
we find that his testimony is too general to either assume under 
the law that he did in fact file an earlier claim for an 
increase, or to support an attempt to locate a particular claim 
document.  

As set forth above, the Veteran did not appeal or request 
reconsideration of the Board's February 1988 decision.  He also 
did not challenge or appeal the July 1998 RO decision, which 
assigned a 30 percent disability rating.  Rather, it appears that 
he did not correspond with the VA as to the disability rating or 
the effective date assigned to his idiopathic leukopenia until 
November 2003.  

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), controls our disposition.  In Rudd, the United States 
Court of Appeals for Veterans Claims (Court) held that, if a 
claimant wishes to obtain an effective date earlier than that 
assigned in a RO decision, the claimant must file a timely appeal 
as to that decision.  Otherwise, the decision becomes final, and 
the only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error (CUE).  
In Rudd, the Court explained that there can be no freestanding 
claim for an earlier effective date and that it was error for the 
RO and the Board in that case to entertain such a claim.  Rather, 
the proper course of action would have been to dismiss the 
appeal.

The facts of the current appeal are clear.  The Veteran did not 
appeal the disability rating or the effective date of the benefit 
at issue within one year of the notification of the July 1998 
grant.  Rather, he raised the question as to the effective date 
following the expiration of one year.  Thus, his current claim 
can only be viewed as a freestanding claim for an earlier 
effective date, which is an impermissible end run around the 
requirement to challenge such a decision before finality 
attaches.  As such, the appeal for a compensable disability 
rating prior to November 1996 must be dismissed.  

In reaching this decision, the Board notes that it does not 
appear that the Veteran has yet filed anything which could 
reasonably be construed as a motion for CUE in any of the rating 
actions which assigned the any of the effective dates or ratings 
which apply to his leukopenia.



ORDER

The appeal for an effective date earlier than November 22, 1996, 
for the grant of a compensable disability rating for idiopathic 
leukopenia is dismissed.


REMAND

The applicable statutory and regulatory provisions require that 
VA look to all communications from the appellant which may be 
interpreted as applications or claims--formal and informal--for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a).  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  

Records generated by VA in a claimant's case will be considered 
in the constructive possession of the Board even if they are not 
included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (per curiam order).  Pursuant to 38 C.F.R. § 3.157, 
once a formal claim for compensation has been allowed, receipt of 
a VA outpatient or hospital examination report will be accepted 
as an informal claim for increased benefits.  Moreover, the date 
of such a VA record will be accepted as the date of receipt of 
the informal claim for a rating increase, provided that the 
record relates to an examination or the treatment of a service-
connected disability.  See 38 C.F.R. § 3.157(b)(1); Norris 
(Robert) v. West, 12 Vet. App. 413, 417 (1999). 

In this regard, especially given the apparent loss of the 
Veteran's claims file and its current reconstructed status, a 
careful review of the Veteran's VA treatment records between July 
1999 (when the July 1998 decision became final) and November 2003 
(the current effective date) is warranted.  The Veteran's claims 
file currently does not contain complete records of his VA 
medical care from this time period.  Therefore, prior to further 
review of the Veteran's appeal for an effective date earlier than 
November 25, 2003, for a 60 percent disability rating for 
idiopathic leukopenia, VA medical records must be obtained and 
reviewed for the presence of such an informal claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
between July 1999 and November 2003 for 
inclusion in the claims file.

2.  After the VA medical records have been 
obtained, the RO should review them for 
informal claims pertaining to the Veteran's 
effective date and/or disability rating.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


